344 S.E.2d 806 (1986)
Thomas Calvin DUNLAP, Sr.
v.
Sylvia Sherrill DUNLAP.
No. 8519DC1227.
Court of Appeals of North Carolina.
July 1, 1986.
*807 Sullivan & Pearson by Mark E. Sullivan, Raleigh, for plaintiff-appellant.
Grant & Hastings by Randell F. Hastings, Concord, for defendant-appellee.
ARNOLD, Judge.
The orders from which defendant appeals are interlocutory. An interlocutory order is one that does not determine the issues, but directs some further proceeding preliminary to a final decree. Smart v. Smart, 59 N.C.App. 533, 297 S.E.2d 135 (1982). No appeal lies from an interlocutory order unless the order deprives the appellant of a substantial right which he would lose if the order is not reviewed before the final judgment. Heavner v. Heavner, 73 N.C.App. 331, 326 S.E.2d 78, disc. rev. denied, 313 N.C. 601, 330 S.E.2d 610 (1985).
The trial court's order as to child custody does not finally determine the issue involved, but only provides for temporary custody until an August hearing date for further proceedings preliminary to a final decree. We hold that the order is interlocutory and the temporary custody granted by the order does not affect any substantial right of plaintiff which cannot be protected by timely appeal from the trial court's ultimate disposition of the entire controversy on the merits. See Smart, 59 N.C.App. 533, 297 S.E.2d 135. As to the order to produce the business records and other documents, it has been held that orders allowing discovery are not appealable since they are interlocutory and do not affect a substantial right which would be lost if the ruling were not reviewed before the final judgment. Dworsky v. Insurance Co., 49 N.C.App. 446, 271 S.E.2d 522 (1980). Plaintiff's appeal from these two orders by the trial court are therefore premature and must be dismissed.
Appeal dismissed.
WELLS and BECTON, JJ., concur.